In a matrimonial action in which the parties were divorced by judgment dated May 26, 2004, the defendant father appeals from an order of the Supreme Court, Suffolk County (Bivona, J.), entered September 21, 2005, which, after a hearing, granted the plaintiff’s cross motion for permission to relocate with the parties’ son to Toronto, Canada.
Ordered that the order is affirmed, without costs or disbursements.
After weighing the appropriate factors set forth in Matter of Tropea v Tropea (87 NY2d 727 [1996]), the Supreme Court properly found that it was in the child’s bests interest to permit relocation (see Matter of Vega v Pollack, 21 AD3d 495 [2005]; Miller v Pipia, 297 AD2d 362 [2002]). Rivera, J.E, Ritter, Goldstein and Angiolillo, JJ., concur.